Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Consideration of the IDS submitted by applicant in addition to search performed by the examiner has not resulted in a prior art teaching to combine the clamed elements in the manner claimed by applicant. Additional examples in the prior art which show the desirability of performing padding operations during video encoding across boundaries is found in Aono et al. (2021/0136407, paragraph 0191) and Abe et al. (2019/0335207, paragraph 0042). Using gradients to classify blocks during encoding is found in Lim et al. (2021/0218962, paragraphs 0291 and 0303) and Vanam et al. (2020/0267381, paragraphs 0059-0067). However, the examiner is not aware of any prior art which teaches a manner of combing such elements in the manner claimed, wherein rules are specified to disallow samples across boundaries when calculating the gradient values and further classifying blocks according to said gradient values. On the contrary, the prior art generally teaches using gradient calculations to find boundaries within blocks, see Ramamurthy et al. (2018/0020215, paragraph 0217).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421